DELAWARE VIP® TRUST Delaware VIPSmall Cap Value Series (the “Series”) Supplement to the Series’ Statement of Additional Information dated April 29, 2012 Effective July 1, 2012, the following replaces the information in the section entitled “Portfolio Managers – Other Accounts Managed”: The following chart lists certain information about types of other accounts for which each portfolio manager is primarily responsible as of May 31, 2012, unless otherwise noted. Any accounts managed in a personal capacity appear under “Other Accounts” along with the other accounts managed on a professional basis. The personal account information presented is for individuals serving as portfolio managers prior to July 1, 2012, and is current as of June 30, 2011. No. of Accounts Total Assets Managed No. of Accounts with Performance-Based Fees Total Assets in Accounts with Performance- Based Fees Damon J. Andres Registered Investment Companies 9 $1.3 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 5 $240.3 million 0 $0 Kristen Bartholdson Registered Investment Companies 6 $2.7 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 32 $3.9 billion 1 $1.2 billion Todd A. Bassion Registered Investment Companies 3 $275.6 million 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 16 $536.3 million 0 $0 Christopher S. Beck Registered Investment Companies 5 $2.2 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 10 $166.5 million 0 $0 Christopher J. Bonavico Registered Investment Companies 19 $7.6 billion 2 $1.6 billion Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 70 $8.0 billion 5 $603.2 million Kenneth F. Broad Registered Investment Companies 6 $2.7 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 33 $1.7 billion 2 $184.8 million No. of Accounts Total Assets Managed No. of Accounts with Performance-Based Fees Total Assets in Accounts with Performance- Based Fees Liu-Er Chen, CFA Registered Investment Companies 11 $3.1 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 15 $2.0 billion 0 $0 Wen-Dar Chen Registered Investment Companies 0 $12.4 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 2 $476.7 million 0 $0 Thomas H. Chow Registered Investment Companies 12 $18.6 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 13 $4.4 billion 0 $0 Chuck M. Devereux Registered Investment Companies 3 $470.2 million 0 $0 Other Pooled Investment Vehicles 0 0 0 $0 Other Accounts 3 Under $1 million 0 $0 Roger A. Early Registered Investment Companies 17 $23.0 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 45 $6.5 billion 2 $774.4 million Christopher M. Ericksen Registered Investment Companies 13 $5.6 billion 2 $1.6 billion Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 44 $6.2 billion 3 $418.5 million Patrick G. Fortier Registered Investment Companies 2 $763.6 million 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 5 Under $1 million 0 $0 Edward A. Gray Registered Investment Companies 5 $849.5 million 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 10 $535.0 million 0 $0 Paul Grillo Registered Investment Companies 21 $22.2 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 20 $2.3 billion 1 $714.9 million No. of Accounts Total Assets Managed No. of Accounts with Performance-Based Fees Total Assets in Accounts with Performance- Based Fees Gregory M. Heywood Registered Investment Companies 2 $763.6 million 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 3 Under $1 million 0 $0 Nikhil G. Lalvani, CFA Registered Investment Companies 6 $2.7 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 29 $3.9 billion 1 $1.2 billion Anthony A. Lombardi Registered Investment Companies 6 $2.7 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 31 $3.9 billion 1 $1.2 billion Kevin P. Loome, CFA Registered Investment Companies 17 $17.2 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 14 $2.9 billion 0 $0 Brian McDonnell Registered Investment Companies 3 $3.6 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 64 $5.0 billion 1 $714.9 million D. Tysen Nutt, Jr. Registered Investment Companies 7 $2.8 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 24 $3.9 billion 1 $1.2 billion Daniel J. Prislin Registered Investment Companies 14 $5.7 billion 2 $1.6 billion Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 58 $7.1 billion 5 $603.2 million Jeffrey S. Van Harte Registered Investment Companies 14 $5.7 billion 2 $1.6 billion Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 51 $7.1 billion 5 $603.2 million No. of Accounts Total Assets Managed No. of Accounts with Performance-Based Fees Total Assets in Accounts with Performance- Based Fees Robert A. Vogel, Jr. Registered Investment Companies 6 $2.7 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 32 $3.9 billion 1 $1.2 billion Babak Zenouzi Registered Investment Companies 16 $2.7 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 5 $239.9 million 0 $0 Steven G. Catricks Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 Kelley A. McKee Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 Kent P. Madden Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 . Effective July 1, 2012, the following replaces the information in the section entitled “Portfolio Managers – Compensation Structure – Bonus – Small Cap Value”: Bonus. Small Cap Value (Beck, Catricks, McKee, and Madden). Each named portfolio manager is eligible to receive an annual cash bonus. The bonus pool is determined by the revenues associated with the products that a portfolio manager manages. The Manager keeps a percentage of the revenues and the remaining percentage of revenues (minus appropriate expenses associated with the relevant product and the investment management team) create the "bonus pool" for the product. Various members of the team have the ability to earn a percentage of the bonus pool with the most senior contributor generally having the largest share. The pool is allotted based on subjective factors (50%) and objective factors (50%). The primary objective factor is the 1-, 3-, and 5-year performance of the funds managed relative to the performance of the appropriate Lipper peer groups and the performance of institutional composites relative to the appropriate indices. The 3- and 5-year performance is weighted more heavily and there is no objective award for a fund whose performance falls below the 50th percentile for a given time period. Individual allocations of the bonus pool are based on individual performance measurements, both objective and subjective, as determined by senior management. Please keep this Supplement for future reference. This Supplement is dated June 29, 2012.
